Conley Byrd, Justice. Appellant Ernest E. Standridge was given a life sentence in 1952 for the murder of his wife. In 1966 he was given a post conviction hearing on the identical issues now raised. On March 5, 1973, the trial court gave him a second post conviction hearing upon his allegation that three persons hostile to him were permitted to go into the jury room during the jury’s deliberation. Appellant’s testimony about the alleged occurrence was not corroborated by any witness. R. C. Warren who served on the jury testified positively that no one entered the jury room during the deliberation. The trial court denied appellant any relief both on the merits and because the issue had become res judicata. We agree for both reasons. Affirmed.